As filed with the Securities and Exchange Commission on November 20, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MAGUIRE PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 04-3692625 (I.R.S. Employer Identification No.) 1733 Ocean Avenue, Suite 400 Santa Monica, CA (Address of Principal Executive Offices) 90401 (Zip Code) SECOND AMENDED AND RESTATED 2 OF MAGUIRE PROPERTIES INC., MAGUIRE PROPERTIES SERVICES, INC. AND MAGUIRE PROPERTIES, L.P. (Full title of the plan) Martin A. Griffiths Executive Vice President and Chief Financial Officer and Jonathan L. Abrams Senior Vice President, General Counsel and Secretary 1733 Ocean Avenue, Suite 400 Santa Monica, CA90401 (Name and address of agent for service) (310) 857-1100 (Telephone number, including area code, of agent for service) Copies to: Julian Kleindorfer Latham & Watkins LLP 633 West Fifth Street, Suite 4000 Los Angeles, California90071 (213) 485-1234 CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (3) Amount of registration fee Common Stock, par value $.01 per share 1,233,139 shares $28.70 $35,391,089.30 $1,086.51 (1) Pursuant to Rule416 under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also relates to an indeterminate number of additional shares of common stock, par value $.01 per share (“Common Stock”), of Maguire Properties, Inc. (the “Company”) that may be issued pursuant to anti-dilution and adjustment provisions of the above-named plan. This Registration Statement registers 1,233,139 of the 6,050,000 shares of Common Stock that may be issued pursuant to the above-named plan.The remaining 4,816,861 shares of Common Stock have been previously registered pursuant to the Registration Statement on Form S-8 (File No. 333-106622) filed by the Company on June 27, 2003. (2) Estimated for purposes of computing the registration fee only.Pursuant to Rule457(h), the Proposed Maximum Aggregate Offering Price is based upon the average of the high and low prices of our Common Stock on November 16, 2007 as reported on the New York Stock Exchange. (3) Amount to be Registered multiplied by the Proposed Maximum Offering Price Per Share. 2 PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1.Plan Information. Not required to be filed with this Registration Statement.* Item 2.Registrant Information and Employee Plan Annual Information. Not required to be filed with this Registration Statement.* *The document(s) containing the information specified by Part I of Form S-8 (plan information and registrant information) will be sent or given to participants in the Plan as specified by Rule 428(b)(1) of the Securities Act.In accordance with Rule 428 of the Securities Act (“Rule 428”) and the requirements of Part I of Form S-8, such documents are not being filed with the Securities and Exchange Commission (the “Commission”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424 of the Securities Act.The Company shall maintain a file of such documents in accordance with the provisions of Rule 428(a)(2).Upon request, the Company shall furnish to the Commission or its staff a copy of any or all of the documents included in the file. 3 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents, which were filed by the Company with the Commission pursuant to Sections 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are incorporated herein by reference: (a) The Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006,originally filed on March 1, 2007, and amended on Form 10-K/A, filed on April 9, 2007; (b) The Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, filed on November 9, 2007; (c) The Company’s Quarterly Reports on Forms 10-Q and 10-Q/A for the quarter ended June30,2007, filed on August 9, 2007 and September 28, 2007, respectively; (d) The Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2007, filed on May 10, 2007; (e) The Company’s Current Reports on Form 8-K filed on November 7, 2007, October 3, 2007, October 2, 2007, September 18, 2007, August 1, 2007, July 10, 2007, July 9, 2007, July 5, 2007, June 11, 2007, June 1, 2007, May 22, 2007, May 1, 2007, April 30, 2007, April 19, 2007, April11, 2007, April 10, 2007, March 15, 2007, March 13, 2007, March 6, 2007, February27,2007, February 20, 2007, February 6, 2007 and January 30, 2007; and (f) The description of the Common Stock contained in the Company’s Registration Statement on Form S-11, as amended (File No. 333-101170), originally filed on November 12, 2002 under the Securities Act, including any subsequently filed amendments and reports updating that description. All documents filed with the Commission by the Company pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act subsequent to the date of this Registration Statement and prior to the filing of a post-effective amendment to this Registration Statement which indicates that all securities offered hereby have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents. Any statement contained herein or in a document incorporated or deemed to be incorporated herein by reference shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any subsequently filed document which also is, or is deemed to be, incorporated by reference herein modifies or supersedes such statement.Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 4.Description of Securities. Not applicable. 4 Item 5.Interests of Named Experts and Counsel. Not applicable. Item 6.Indemnification of Directors and Officers. The Company’s charter contains a provision permitted under Maryland law limiting the personal liability of the Company’s directors and officers to the Company and its stockholders for monetary damages, subject to certain limitations.In addition, to the maximum extent permitted under the Maryland General Corporation Law, the Company’s charter authorizes it and the Company’s bylaws require it to indemnify its directors and officers and to pay or reimburse reasonable expenses in advance of final disposition of a proceeding if such director or officer is made or threatened to be made a party to the proceeding by reason of his or her service in that capacity.These rights are contract rights fully enforceable by each beneficiary of those rights, and are in addition to, and not exclusive of, any right to indemnification.Furthermore, as set forth under “Underwriting” in the Company’s Registration Statement on FormS-11, as amended (File No. 333-101170), originally filed on November 12, 2002, the Company’s officers and directors are indemnified against specified liabilities by the underwriters for the Company’s initial public offering, and such underwriters are indemnified against certain liabilities by the Company, under the purchase agreements relating to such offering. The Company has entered into indemnification agreements with each of its executive officers and directors whereby it indemnifies such executive officers and directors to the fullest extent permitted by Maryland law against all expenses and liabilities, subject to certain limited exceptions. These indemnification agreements also provide that upon an application for indemnity by an executive officer or director to a court of appropriate jurisdiction, such court may order the Company to indemnify such executive officer or director. In addition, the Company’s directors and officers are indemnified for specified liabilities and expenses pursuant to the partnership agreement of Maguire Properties, L.P. (the partnership of which the Company is the sole general partner.) Item 7.Exemption From Registration Claimed. Not applicable. 5 Item 8.Exhibits. Incorporated by Reference Exhibit No. Exhibit Description Form File No. Exhibit(s) Filing Date 5.1* Opinion of Venable LLP 10.1 Second Amended and Restated 2003 Incentive Award Plan of Maguire Properties, Inc., Maguire Properties Services, Inc. and Maguire Properties, L.P. DEFR 14A 001-31717 Appendix I May 11, 2007 23.1* Consent of Venable LLP (included in Exhibit5.1) 23.2* Consent of KPMG LLP 24.1* Power of Attorney (on page9 of this Registration Statement) *Filed herewith. Item 9.Undertakings. (a)The undersigned registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i)To include any prospectus required by Section 10(a)(3) of the Securities Act; (ii)To reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement; and (iii)To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided, however, that paragraphs (a)(1)(i) and (a)(l)(ii) do not apply if the Registration Statement is on Form S-8, and the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the registrant pursuant to Section 13 or Section 15(d) of the Exchange Act that are incorporated by reference in the Registration Statement. (2)That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. 6 (b)The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section 15(d) of the Exchange Act) that is incorporated by reference in the Registration Statement shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. 7 SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Santa Monica, State of California, on this 20th day of November 2007. MAGUIRE PROPERTIES, INC. Registrant /s/ MARTIN A. GRIFFITHS By: Martin A. Griffiths Title: Executive Vice President and Chief Financial Officer (Principal financial officer) 8 POWER OF ATTORNEY The undersigned directors and officers of the registrant hereby constitute and appoint Robert F. Maguire III and Martin A. Griffiths each with full power to act with full power of substitution and resubstitution, as our true and lawful attorneys-in-fact and agents with full power to execute in our name and behalf in the capacities indicated below any and all amendments (including post-effective amendments and amendments thereto) to this Registration Statement and to file the same, with all exhibits and other documents relating thereto and any Registration Statement relating to any offering made pursuant to this Registration Statement and hereby ratify and confirm all that such attorney-in-fact or his or her substitute shall lawfully do or case to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. /s/ ROBERT F. MAGUIRE III By: Robert F. Maguire III Title: Chairman and Chief Executive Officer (Principal executive officer) Date: November 20, 2007 /s/ MARTIN A. GRIFFITHS By: Martin A. Griffiths Title: Executive Vice President and Chief Financial Officer (Principal financial officer) Date: November 20, 2007 /s/ SHANT KOUMRIQIAN By: Shant Koumriqian Title: Vice President, Finance (Principal accounting officer) Date: November 20, 2007 By: Lawrence S. Kaplan Title: Director Date: November 20, 2007 /s/ ANDREA L. VAN DE KAMP By: Andrea L. Van de Kamp Title: Director Date: November 20, 2007 /s/ GEORGE A. VANDEMAN By: George A. Vandeman Title: Director Date: November 20, 2007 /s/ WALTER L. WEISMAN By: Walter L. Weisman Title: Director Date: November 20, 2007 9 EXHIBIT INDEX Incorporated by Reference Exhibit No. Exhibit Description Form File No. Exhibit(s) Filing Date 5.1* Opinion of Venable LLP 10.1 Second Amended and Restated 2003 Incentive Award Plan of Maguire Properties, Inc., Maguire Properties Services, Inc. and Maguire Properties, L.P. DEFR 14A 001-31717 Appendix I May 11, 2007 23.1* Consent of Venable LLP (included in Exhibit5.1) 23.2* Consent of KPMG LLP 24.1* Power of Attorney (on page 9 of this Registration Statement) *Filed herewith. 10
